Case: 14-15791    Date Filed: 12/23/2015   Page: 1 of 10


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-15791
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 4:12-cv-03959-JHH-JHE



MARLON FRANCISCO VAZ,

                                                            Petitioner-Appellant,

                                   versus

FELICIA SKINNER,
Field Office Director, U.S. Immigration and Customs Enforcement,
Atlanta Division,
WARDEN,
ERIC HOLDER,
JANET NAPOLITANO,

                                                         Respondents-Appellees.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                         ________________________

                             (December 23, 2015)
              Case: 14-15791     Date Filed: 12/23/2015    Page: 2 of 10


Before TJOFLAT, WILSON, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Petitioner Marlon Vaz, a detained alien represented by counsel, appeals the

district court’s dismissal of his petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241. Petitioner raises two arguments on appeal. First, he argues that the

district court erred in determining that his continued detention without release to

seek medical treatment did not violate the Eighth Amendment. Second, he argues

that the district court erred by determining that his three-year detention while

awaiting removal was not unreasonable. After careful review, we affirm.

I. BACKGROUND

      Petitioner, a native and citizen of Brazil, entered the United States without

inspection at an unknown date, time, and place. He was subsequently convicted of

family violence battery, in violation of O.C.G.A. § 16-5-23.1, and theft by taking,

in violation of O.C.G.A. § 16-8-2. He received 12 months’ imprisonment as to

each conviction.

      Pursuant to the Immigration and Nationality Act (“INA”), 8 U.S.C. § 1228,

the Department of Homeland Security (“DHS”) initiated expedited, administrative

removal proceedings against Petitioner. In February 2012, DHS served Petitioner

with a Notice to Issue a Final Administrative Order of Removal, charging him with

being an aggravated felon subject to removal under 8 U.S.C. § 1227(a)(2)(A)(iii).


                                           2
              Case: 14-15791       Date Filed: 12/23/2015   Page: 3 of 10


Petitioner was taken into custody by DHS on March 5, 2012, and the latter issued a

Final Administrative Order of Removal against Petitioner on March 19, 2012.

      On May 8, 2012, DHS requested a travel document for Petitioner from the

Consulate General of Brazil (“Consulate”). Since that time, DHS has contacted the

Consulate on numerous occasions to ascertain the status of Petitioner’s travel

document. DHS also requested that Petitioner provide any documentation that

could expedite the removal process to Brazil, but Petitioner indicated that he will

neither advise the Consulate that he wants to return to Brazil nor request that a

travel document be issued for his removal. On March 21, 2014, the Consulate

informed DHS that a travel document could not be issued to Petitioner if he is

unwilling to sign for the document. Between December 2012 and January 2014,

DHS conducted numerous Post Order Custody Reviews after which it decided to

continue Petitioner’s detention.

      Petitioner filed the § 2241 petition underlying this appeal in November

2012, seeking release from custody on two grounds. Specifically, Petitioner

alleged that he had not received adequate medical treatment for pain in his right

eye following the extraction of his wisdom teeth, in violation of his Eighth

Amendment rights. Although doctors had diagnosed him with Bell’s Palsy, he

disagreed with the diagnosis because he had not experienced any problems until




                                            3
              Case: 14-15791     Date Filed: 12/23/2015   Page: 4 of 10


after the dental procedure. Petitioner also contended that he had been detained in

immigration custody for a longer period of time than permitted.

      The magistrate judge issued a report and recommendation (“R&R”),

recommending that the petition be dismissed. Construing Petitioner’s inadequate

medical care claim as arising under the Fifth rather than the Eighth Amendment,

the magistrate judge determined that Petitioner’s claim was not properly raised in a

§ 2241 petition. In any event, the magistrate judge stated that release from

confinement was not an available form of relief for such a claim. The magistrate

judge further concluded that Petitioner could not show that his continued detention

was unreasonable given that he failed to rebut the evidence submitted by the

Government showing that he had refused to cooperate in the removal process.

Over Petitioner’s objections, the district court adopted the R&R and dismissed the

§ 2241 petition without prejudice.

II. DISCUSSION

      A.    Standard of Review

      We review a district court’s denial of a § 2241 petition de novo and the

district court’s findings of fact for clear error. Bowers v. Keller, 651 F.3d 1277,

1291 (11th Cir. 2011). Although district courts do not have jurisdiction to review

§ 2241 petitions filed by an alien challenging a final order of removal, jurisdiction




                                          4
              Case: 14-15791     Date Filed: 12/23/2015    Page: 5 of 10


exists over a § 2241 petition if the alien challenges the legality of his detention.

See Madu v. U.S. Att’y Gen., 470 F.3d 1362, 1366–68 (11th Cir. 2006).

      B.    Inadequate Medical Care Claim

      Claims challenging the fact or duration of a sentence fall within the “core”

of habeas corpus, while claims challenging the conditions of confinement fall

outside of habeas corpus law. Nelson v. Campbell, 541 U.S. 637, 644 (2004); see

also Farrow v. West, 320 F.3d 1235, 1238 (11th Cir. 2003) (deliberate indifference

claim raised in 42 U.S.C. § 1983 complaint); Campbell v. Sikes, 169 F.3d 1353,

1361 (11th Cir. 1999) (same).

      Prison officials violate the Eighth Amendment’s proscription against cruel

and unusual punishment when they are deliberately indifferent to a prisoner’s

serious medical needs. McElligott v. Foley, 182 F.3d 1248, 1254–57 (11th Cir.

1999). However, the protections of the Eighth Amendment do not attach until after

a person has been convicted and sentenced. Hamm v. DeKalb Cty., 774 F.2d 1567,

1572 (11th Cir. 1985); see also Graham v. Connor, 490 U.S. 386, 392 n.6 (1989).

Instead, a deliberate indifference claim raised by a pretrial detainee is governed by

the Due Process Clause of the Fifth Amendment. See Jordan v. Doe, 38 F.3d

1559, 1564 (11th Cir. 1994). Nevertheless, the standard for providing adequate

medical care to pretrial detainees under the Due Process Clause is the same




                                           5
               Case: 14-15791     Date Filed: 12/23/2015    Page: 6 of 10


standard required for convicted persons under the Eighth Amendment. Hamm, 774

F.2d at 1573–74.

       We have held that release from custody is not an available remedy, even if a

prisoner establishes an Eighth Amendment violation. Gomez v. United States, 899

F.2d 1124, 1126 (11th Cir. 1990). Instead, “[t]he appropriate Eleventh Circuit

relief from prison conditions that violate the Eighth Amendment during legal

incarceration is to require the discontinuance of any improper practices, or to

require correction of any condition causing cruel and unusual punishment.” Id.

       As an initial matter, the district court correctly identified Petitioner’s

inadequate medical care claim as arising under the Fifth Amendment rather than

the Eighth Amendment because the Eighth Amendment does not attach until after

a prisoner is convicted and sentenced. See Hamm, 774 F.2d at 1572; Jordan, 38

F.3d at 1564; see also Zadvydas v. Davis, 533 U.S. 678, 693–94 (2001) (“[T]he

Due Process Clause [of the Fifth Amendment] protects an alien subject to a final

order of deportation . . . .”).

       The district court also properly determined that Petitioner’s claim did not

entitle him to habeas relief. Petitioner’s § 2241 petition is not the appropriate

vehicle for raising an inadequate medical care claim, as such a claim challenges the

conditions of confinement, not the fact or duration of that confinement. See

Nelson, 541 U.S. at 644; see also Farrow, 320 F.3d at 1238; Campbell, 169 F.3d at


                                            6
              Case: 14-15791      Date Filed: 12/23/2015   Page: 7 of 10


1361. And, in any event, even if Petitioner established a constitutional violation,

he would not be entitled to the relief he seeks because release from imprisonment

is not an available remedy for a conditions-of-confinement claim. See Gomez, 899

F.2d at 1126. Accordingly, the district court did not err in determining that

Petitioner was not entitled to relief on this claim.

      C.    Unreasonable Detention Claim

      When an alien is ordered removed, the Attorney General generally has 90

days to remove the alien from the United States. 8 U.S.C. § 1231(a)(1)(A). The

90-day period beings to run on the latest of the following: (1) the date the removal

order becomes administratively final; (2) the date of a reviewing court’s final

order, if the removal order was reviewed by a higher court and a stay of removal

was ordered; or (3) the date the alien is released from detention or confinement, if

the alien was detained or confined for reasons unrelated to the immigration

process. Id. § 1231(a)(1)(B). However, the 90-day removal period may be

extended and the alien may remain in detention, “if the alien fails or refuses to

make timely application in good faith for travel or other documents necessary to

the alien’s departure or conspires or acts to prevent the alien’s removal subject to

an order of removal.” Id. § 1231(a)(1)(C).

      In Zadvydas v. Davis, the Supreme Court considered whether 8 U.S.C.

§ 1231(a)(6)—which authorizes detention beyond the 90-day removal period if the


                                           7
              Case: 14-15791     Date Filed: 12/23/2015   Page: 8 of 10


alien is, among other things, removable for violations of criminal law—permitted

the Attorney General to indefinitely detain an alien. Zadvydas, 533 U.S. at 682; 8

U.S.C. § 1231(a)(6). In that case, the aliens were detained pending removal, but

either every potential receiving country had refused to accept the alien, or there

was no repatriation treaty with the potential receiving country. Zadvydas, 533

U.S. at 684, 686. The Court held that six months was a presumptively reasonable

time to detain an alien awaiting removal. Id. at 701. After the expiration of the

six-month period, if the alien puts forth “good reason to believe that there is no

significant likelihood of removal in the reasonably foreseeable future,” the

Government must present evidence to rebut that showing. Id. The Court,

however, emphasized that this did not mean that every detained alien must be

released after six months, as DHS may continue to hold the alien in detention until

it is determined that there is no significant likelihood of removal in the reasonably

foreseeable future. Id.

      To state a claim under Zadvydas, we have held that an alien must show that:

(1) he has been detained for more than six months following the final order of

removal and (2) there is good reason to believe that there is no significant

likelihood of removal in the reasonably foreseeable future. Akinwale v. Ashcroft,

287 F.3d 1050, 1052 (11th Cir. 2002).




                                          8
              Case: 14-15791     Date Filed: 12/23/2015   Page: 9 of 10


      Here, the district court did not err in determining that Petitioner’s three-year

detention while awaiting removal was not unreasonable. The parties do not dispute

that Petitioner has been in DHS custody awaiting removal since March 2012, or in

other words, more than three years. However, Petitioner’s own acts and failure to

make timely application in good faith for travel documents has prevented his

removal. See 8 U.S.C. § 1231(a)(1)(C). His refusal to voluntarily sign his travel

document or inform Brazil that he is willing to return has extended his removal

period beyond the 90 days following the issuance of his Final Administrative

Order of Removal. Id.

      Unlike the petitioners in Zadvydas, who could not be removed because all

potential receiving countries either refused to accept the alien or there was no

repatriation treaty, Brazil has not refused to accept Petitioner. See Zadvydas, 533

U.S. at 684, 686. In fact, the Consulate has indicated that it cannot issue Petitioner

a travel document unless he voluntarily signs for it. It follows that the Consulate

would issue Petitioner a travel document if he signed for it and expressed his

willingness to return to Brazil. And, if Petitioner were issued a travel document,

he would be released from detention and removed.

      In sum, it is Petitioner who prevents his removal from the United States.

Indeed, he even stated in his reply that he would follow the law and arrange for his

departure from the United States if he were released from confinement to seek


                                          9
             Case: 14-15791     Date Filed: 12/23/2015   Page: 10 of 10


medical treatment. Because Petitioner is responsible for thwarting his removal, he

cannot show that there is no reasonable likelihood that he will not be removed in

the reasonably foreseeable future if he cooperates with DHS and voluntarily signs

for the travel document. See Akindale, 287 F.3d at 1052; Zadvydas, 533 U.S. at

701. Accordingly, the district court did not err in determining that Petitioner’s

continued detention was not unreasonable.

III. CONCLUSION

      For these reasons, the district court’s dismissal of Petitioner’s § 2241

petition is AFFIRMED.




                                         10